DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “moving a container with the robotic arm … dispensing an amount of ingredient in the container, the amount determined by volume or weight” at lines 17-19. It is unclear as to how the amount determined by volume or weight if there is no measuring device or sensor? 

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US 5,727,609) in view of Goulet et al. (US 6,053,359), Roy et al. (US 2015/0114236) and Williams et al. (US 2012/0087203)
 	Regarding claim 1, Knight et al. discloses “a method of operating a beverage preparation machine, wherein the beverage machine comprises a plurality of stations, comprising” (fig.4. Please noted that locations for holding cup at 104A-D refers to a plurality of stations): 
 	“one or more beverage preparation stations, including an ingredient dispensing station” (fig.4. Please noted that locations for holding cup at 104A-D refers to a plurality of stations); 
 	“one or more cleaning stations to clean; and one or more user accessible stations for accessing a prepared beverage, wherein the plurality of stations are disposed in a generally circular arrangement” (With respect this limitation, Applicant is reminded that apparatus limitations may have little weight in process claims.  In re Tarczy-Hornoch 158 USPQ 141, 150; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA). To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.C. 408.  The mere inclusion of structure in a method claim does not render it unstatutory or fatally defective. The structural limitation is of no patentable moment unless it affects the process in a manipulative sense.  Ex parte Kangas, 125 USPQ 419. In this case, the recited has no manipulative sense and merely claiming of a use of a particular structure. Thus, no patentable weight is given for this limitation); 
 	“a robotic arm” (fig.1, 12 and 20), “rotatable about an axis within the circular arrangement; and a gripper at a distal end of the robotic arm” (With respect this limitation, Applicant is reminded that apparatus limitations may have little weight in process claims.  In re Tarczy-Hornoch 158 USPQ 141, 150; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA). To be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.C. 408.  The mere inclusion of structure in a method claim does not render it unstatutory or fatally defective. The structural limitation is of no patentable moment unless it affects the process in a manipulative sense.  Ex parte Kangas, 125 USPQ 419. In this case, the recited has no manipulative sense and merely claiming of a use of a particular structure. Thus, no patentable weight is given for this limitation), 
 	wherein “the robotic arm and the gripper are configured to selectively position the containers at one or more of the plurality of stations” (fig.1 and fig.4. Please noted that the robotic arm 12 and gripper 20 are configured to move the robotic arm to various locations (i.e., stations) at 104A-D); 

 	“selecting a type of beverage to be prepared” (col.1 at lines 25-33, i.e., a plurality of dispensers from a selected number of which ingredients can be dispensed to the cup); 
 	“moving a container with the robotic arm from the one or more container supply stations to the ingredient dispensing station” (col.2 at lines 65-67 and col.3. at lines 1-8, i.e., holding means 12 for receiving and holding a cup 14 and transport means to move the cup to various positions in the vending machine. Fig.1 shows the robotic arm 12 and 20. Please noted that the robotic arm can move container or cup from location of 104A to 104B) and “dispensing an amount of an ingredient in the container” (col.4 at lines 38-67, i.e., a plurality of dispensers 104A to D for dispensing the ingredients for the drinks … a selected one or more of the dispensers 104A to D so that a cup held in the holder can receive ingredients for the drinks to be vended. Please noted that the amount of ingredients in the container is a predetermined amount so that the ingredients or drinks will not overfill the cup);  
 	“moving the container with the robotic arm to the processing station; and moving the container with the robotic arm from the processing station to one of the one or more user accessible stations” (col.4 at lines 38-67, i.e., a plurality of dispensers 104A to D for dispensing the ingredients for the drinks … a selected one or more of the dispensers 104A to D so that a cup held in the holder can receive ingredients for the drinks to be vended. Please noted that the locations at 104A-104D for dispensing fluid to a cup refers to the processing stations. See fig.4 for details).
 	Knight et al. is silent regarding one or more container supply stations for storing a plurality of containers; the amount determined by volume or weight; and processing 
 	Goulet et al. teaches “one or more container supply stations for storing a plurality of containers” (fig.6 shows one or more container supply stations 40 (refers to a location at 40) for storing containers. Fig.1, 40 shows container supply stations for holding containers). Knight et al. teaches a robotic device. Goulet et al. teaches a robotic device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Knight et al. with Goulet et al., by adding Goulet et al.’s container holder to Knight et al., to provide a different size of supply tubes holding holding a respective stack of beverage cups (abstract) as taught by Goulet et al. 
 	Roy et al. teaches “the amount determined by volume or weight” (para.0057, i.e., a sensor installed in advance in the robot hand or the robot arm 9, for example, a weight sensor). Knight et al. teaches a robotic device. Roy et al. teaches a robotic device.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Knight et al. with Roy et al., by adding Roy et al.’s weight sensor to Knight et al.’s robotic arm, to allow measure the weight of ingredients when picking and transferring (para.0036) as taught by Roy et al. 
 	Williams et al. teaches “processing the ingredient with the blade and a processing station, the processing station comprising a blade to mix or blend ingredients within the containers” (figs.3 and 5, 20 shows a mixer blade at the processing station, and para.0056, i.e., blade 20 is reciprocally moveable along a shared axis with mixing motor). Knight et al. teaches a robotic device. Williams et al. teaches a robotic device.  It would have been obvious to one of ordinary skill in the art at the time 
 	 Regarding claim 2, modified Knight et al. “the amount of the ingredient is determined by weighing” (Roy et al., para.0057, i.e., a sensor installed in advance in the robot hand or the robot arm 9, for example, a weight sensor). 



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JIMMY CHOU/Primary Examiner, Art Unit 3761